           Case 4:19-cv-05708-HSG Document 5 Filed 09/18/19 Page 1 of 6



 1   WEIL, GOTSHAL & MANGES LLP                        CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                   Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                       (pzumbro@cravath.com)
     Ray C. Schrock, P.C. (pro hac vice)               Kevin J. Orsini (pro hac vice)
 3   (ray.schrock@weil.com)                            (korsini@cravath.com)
     Jessica Liou (pro hac vice)                       Omid H. Nasab (pro hac vice)
 4   (jessica.liou@weil.com)                           (onasab@cravath.com)
     767 Fifth Avenue                                  825 Eighth Avenue
 5   New York, NY 10153-0119                           New York, NY 10019
     Tel: 212 310 8000                                 Tel: 212 474 1000
 6   Fax: 212 310 8007                                 Fax: 212 474 3700

 7   KELLER & BENVENUTTI LLP
     Tobias S. Keller (#151445)
 8   (tkeller@kellerbenvenutti.com)
     Jane Kim (#298192)
 9   (jkim@kellerbenvenutti.com)
     650 California Street, Suite 1900
10   San Francisco, CA 94108
     Tel: 415 496 6723
11   Fax: 650 636 9251

12   Attorneys for Debtors and Debtors in Possession

13                                UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15

16                                                Case No. 19-cv-05708-HSG
17     In re:                                     (Bankruptcy Case No. 19-30088-DM)
18     PG&E CORPORATION,                          NOTICE OF MOTION AND MOTION TO
                                                  DISMISS APPEAL PURSUANT TO FEDERAL
19              - and -                           RULE OF BANKRUPTCY PROCEDURE 8023;
                                                  MEMORANDUM OF POINTS AND
20     PACIFIC GAS AND ELECTRIC                   AUTHORITIES; [PROPOSED] ORDER
       COMPANY,
21                                                Date: October 24, 2019
                                   Debtors.       Time: 2:00 p.m. (Pacific Time)
22
                                                  Place: United States District Court
        Affects PG&E Corporation
23                                                       Courtroom 2, 4th Floor
        Affects Pacific Gas and Electric
       Company                                           Oakland, CA 94612
24      Affects both Debtors
25

26

27

28
           Case 4:19-cv-05708-HSG Document 5 Filed 09/18/19 Page 2 of 6



 1                  PLEASE TAKE NOTICE that on the above-captioned date and time, PG&E

 2   Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors

 3   and debtors in possession (collectively, the “Debtors” or the “Appellants”), have asked the

 4   above-referenced court to hear their motion to dismiss the above-captioned case (the “Appeal”)

 5   pursuant to Rule 8023 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

 6   This motion (the “Motion”) is based upon this Notice, the complete files and records of the

 7   Appeal, and the attached Memorandum of Points and Authorities. On September 18, 2019, the

 8   Appellants emailed counsel for the parties in interest in the Appeal, announcing Appellants’

 9   intention to move the Court to dismiss the appeal. Appellants do not anticipate any objections to

10   the Motion.

11   Dated: September 18, 2019                    CRAVATH, SWAINE & MOORE LLP
                                                  WEIL, GOTSHAL & MANGES LLP
12                                                KELLER & BENVENUTTI LLP
13
                                                  By: /s/ Dara L. Silveira
                                                         Dara L. Silveira
14
                                                  Attorneys for Appellants
15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case 4:19-cv-05708-HSG Document 5 Filed 09/18/19 Page 3 of 6



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2                  Appellants move this Court to voluntarily dismiss the Appeal pursuant to

 3   Bankruptcy Rule 8023 on the grounds that it is moot.

 4                  This case is an appeal pursuant to 28 U.S.C. § 158(a)(1) from two orders of the

 5   United States Bankruptcy Court for the Northern District of California (the “Bankruptcy Court”)

 6   granting relief from the automatic stay to plaintiffs pursuing claims against Appellants arising out

 7   of the 2017 Tubbs Fire. The orders under appeal are the Order Granting the Motion of the Official

 8   Committee of Tort Claimants for Relief from the Automatic Stay, filed August 21, 2019 [Docket

 9   No. 1, Exhibit A], the Order Granting the Motion of the Ad Hoc Group of Subrogation Claim

10   Holders for Relief from the Automatic Stay, filed August 21, 2019 [Docket No. 1, Exhibit B]

11   (together, the “Orders”), and the related Memorandum Decision Regarding Motions for Relief from

12   Stay, filed August 16, 2019 [Docket No. 1, Exhibit C] (the “Memorandum”). Pursuant to 28

13   U.S.C. § 158(c)(1), Appellants elected to have the appeal heard by this Court rather than by the

14   Bankruptcy Appellate Panel for the Ninth Circuit. Appellants filed their Notice of Appeal in the

15   Bankruptcy Court on September 4, 2019 [Bankruptcy Docket No. 3812]. The Notice of Appeal

16   was transmitted to this Court on September 6, 2019 [Docket No. 1].

17                  As stated in the Notice of Appeal, Appellants filed this Appeal to preserve their

18   rights “until the parties have an opportunity to confer with the District Court” as to the appropriate

19   procedure for addressing the Orders on appeal in light of the Order Adopting Recommendation for

20   Withdrawal of Reference of Proceeding in Part; Order of Assignment, filed August 22, 2019 in

21   Case No. 3:19-cv-05257-JD (N.D. Cal.). A status conference was held in that case before the

22   Honorable James Donato on September 10, 2019, at which the Orders on appeal were discussed.

23   On September 17, 2019, Judge Donato issued an Order declining to grant the relief sought in this

24   Appeal and holding that the Tubbs Fire litigation “will proceed as scheduled in the California

25   superior court.” [Case No. 3:19-05257-JD, Docket No. 66.] Accordingly, Appellants now move

26   to dismiss this Appeal.

27                  Appellants have not yet perfected this appeal or filed an opening brief. With the

28   exception of the Notice of Pendency of Other Action or Proceeding Pursuant to Local Rule 3-13
           Case 4:19-cv-05708-HSG Document 5 Filed 09/18/19 Page 4 of 6



 1   filed by the Official Committee of Tort Claimants [Docket No. 4], no party has responded to the

 2   Notice of Appeal or otherwise participated in the Appeal. Accordingly, there are no fees and costs

 3   to be paid. Appellants will pay their own costs.

 4                  For these reasons, Appellants request that the Court dismiss the Appeal.

 5   Dated: September 18, 2019                    CRAVATH, SWAINE & MOORE LLP
                                                  WEIL, GOTSHAL & MANGES LLP
 6
                                                  KELLER & BENVENUTTI LLP
 7
                                                  By: /s/ Dara L. Silveira
 8                                                       Dara L. Silveira

 9                                                Attorneys for Appellants

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case 4:19-cv-05708-HSG Document 5 Filed 09/18/19 Page 5 of 6



 1   WEIL, GOTSHAL & MANGES LLP                        CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                   Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                       (pzumbro@cravath.com)
     Ray C. Schrock, P.C. (pro hac vice)               Kevin J. Orsini (pro hac vice)
 3   (ray.schrock@weil.com)                            (korsini@cravath.com)
     Jessica Liou (pro hac vice)                       Omid H. Nasab (pro hac vice)
 4   (jessica.liou@weil.com)                           (onasab@cravath.com)
     767 Fifth Avenue                                  825 Eighth Avenue
 5   New York, NY 10153-0119                           New York, NY 10019
     Tel: 212 310 8000                                 Tel: 212 474 1000
 6   Fax: 212 310 8007                                 Fax: 212 474 3700

 7   KELLER & BENVENUTTI LLP
     Tobias S. Keller (#151445)
 8   (tkeller@kellerbenvenutti.com)
     Jane Kim (#298192)
 9   (jkim@kellerbenvenutti.com)
     650 California Street, Suite 1900
10   San Francisco, CA 94108
     Tel: 415 496 6723
11   Fax: 650 636 9251

12   Attorneys for Debtors and Debtors in Possession

13                                UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15

16                                                Case No. 19-cv-05708-HSG
17     In re:                                     (Bankruptcy Case No. 19-30088-DM)
18     PG&E CORPORATION,                          [PROPOSED] ORDER GRANTING MOTION
                                                  TO DISMISS APPEAL PURSUANT TO
19              - and -                           FEDERAL RULE OF BANKRUPTCY
                                                  PROCEDURE 8023
20     PACIFIC GAS AND ELECTRIC
       COMPANY,                                   Date: October 24, 2019
21                                                Time: 2:00 p.m. (Pacific Time)
                                   Debtors.       Place: United States District Court
22
                                                         Courtroom 2, 4th Floor
        Affects PG&E Corporation
23      Affects Pacific Gas and Electric                Oakland, CA 94612
       Company
24      Affects both Debtors
25

26

27

28
           Case 4:19-cv-05708-HSG Document 5 Filed 09/18/19 Page 6 of 6



 1                 Appellants PG&E Corporation and Pacific Gas and Electric Company’s Motion to

 2   Dismiss Appeal Pursuant to Federal Rule of Bankruptcy Procedure 8023 came on for hearing

 3   before the Court on October 24, 2019. Based on the papers filed in this case, the arguments

 4   advanced at the hearing, and all other matters properly made part of the record, IT IS ORDERED

 5   that this case is dismissed pursuant to Federal Rule of Bankruptcy Procedure 8023.

 6                 IT IS SO ORDERED.

 7   Dated:
                                                         Honorable Haywood S. Gilliam Jr.
 8
                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
